OPINION — AG — THE STATE CONSTITUTION DOES NOT PROHIBIT THE ESTABLISHMENT OF A STATEWIDE SYSTEM WHEREBY THE STATE AND COUNTIES CONTRIBUTE TO A FUND CREATED FOR THE PURPOSE OF PROVIDING DEFERRED INCOME TO THEIR RESPECTIVE OFFICERS AND EMPLOYEES PAYABLE AFTER THE RETIREMENT OF SUCH OFFICERS AND EMPLOYEES. IT SHOULD BE NOTED, HOWEVER, THAT UNDER THE PROVISIONS OF ARTICLE XXIII, SECTION 10 OF THE CONSTITUTION TO WIT: " * * * IN NO CASE SHALL THE SALARY OR EMOLUMENTS OF ANY PUBLIC OFFICIAL BE CHANGED AFTER HIS ELECTION OR APPOINTMENT, OR DURING HIS TERM OF OFFICER, UNLESS BY OPERATION OF LAW ENACTED PRIOR TO SUCH ELECTION OR APPOINTMENT. * * *" — THEREFORE A STATE OR COUNTY OFFICER WHO IS OR WILL BE ELECTED OR APPOINTED PRIOR TO THE EFFECTIVE DATE OF THE ACT TO AN OFFICE HAVING A STATUTORY TERM EXTENDING BEYOND THE EFFECTIVE DATE, WOULD NOT BE ENTITLED TO CONTRIBUTIONS FROM THE STATE OR COUNTY DURING SAID TERMS. CITE:  11 O.S. 1961 361-386 [11-361] — [11-386] (FIREMAN'S RELIEF AND PENSION FUND), 19 O.S. 1961 951-958 [19-951] — [19-958], ARTICLE V, SECTION 47 OPINION NO. NOVEMBER 21, 1961 — HARROD (HARVEY CODY)